      Case 3:21-cv-00470-JM-DEB Document 5 Filed 04/16/21 PageID.13 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9   MARCIA HIRTENSTEIN,                                  Case No.: 21-cv-470-JM-(DEB)
10                                       Plaintiff,
                                                          ORDER DENYING APPLICATION
11   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS
12   ANDREW M. SAUL, Commissioner of
                                                          (Doc. No. 2.)
     Social Security,
13
                                       Defendant.
14
15
16         On March 17, 2021, Plaintiff, a non-prisoner represented by counsel, filed a
17 complaint based on the denial of her application for social security disability benefits.
18 (Doc. No. 1.)       Plaintiff also filed a request to proceed in forma pauperis (“IFP”).
19 (Doc. No. 2.) For the following reasons, Plaintiff’s motion is DENIED.
20         Generally, all parties instituting a civil action in this court must pay a filing fee. See
21 28 U.S.C. § 1914(a); CivLR 4.5(a). But, pursuant to 28 U.S.C. § 1915(a), the court may
22 authorize the commencement, prosecution or defense of any suit without payment of fees
23 if the plaintiff submits an affidavit, including a statement of all his or her assets, showing
24 that he or she is unable to pay filing fees or costs. “An affidavit in support of an IFP
25 application is sufficient where it alleges that the affiant cannot pay the court costs and still
26 afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
27 The granting or denial of leave to proceed in forma pauperis in civil cases is within the
28

                                                      1
                                                                                    21-cv-470-JM-(DEB)
      Case 3:21-cv-00470-JM-DEB Document 5 Filed 04/16/21 PageID.14 Page 2 of 2



 1   sound discretion of the district court. Venerable v. Meyers, 500 F.2d 1215, 1216 (9th Cir.
 2   1974) (citations omitted).
 3         In her application Plaintiff reports a monthly income of $8,000 in interest from real
 4   property and dividends. (Doc. No. 2 at 1.) Further, she states that one personal IRA
 5   account with Fidelity contains $2,404,809 and that there is $240,000 in her checking
 6   account. (Id. at 2.) Additionally, a home valued at $1,100,000, other real estate valued at
 7   $1,900,000, and a motor vehicle valued at $8,300, are listed as assets totaling $3,008,300.
 8   (Id. at 3.) Plaintiff’s application lists monthly expenses at $11,400 with Plaintiff declaring
 9   her “need to preserve my cash to cover uninsured medical bills.” (Id. at 5.) Based on the
10   information provided, the court is not persuaded that Plaintiff lacks the funds to pay the
11   filing fee and “still afford the necessities of life.” Escobedo, 787 F.3d at 1234 (“[A]
12   plaintiff seeking IFP status must allege poverty with some particularity, definiteness and
13   certainty.” (internal quotation marks omitted)).
14         In light of the above, the court applies its discretion and DENIES Plaintiff’s motion
15   to proceed IFP. (Doc. No. 2). Plaintiff shall have until April 30, 2021 to pay the entire
16   filing fee. If the filing fee is not paid by April 30, 2021, the Clerk of the Court shall dismiss
17   the case without prejudice and close the case without further order from the court.
18       IT IS SO ORDERED.
19        Dated: April 15, 2021
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                     21-cv-470-JM-(DEB)
